t c memo united_states tax_court jack j grynberg petitioner v commissioner of internal revenue respondent docket no filed date jeffrey f reiman and jeffrey m brenman for petitioner john a weeda and frederick j lockhart jr for respondent memorandum findings_of_fact and opinion fay judge respondent determined the following deficien- cies in and additions to petitioner’s federal gift_taxes additions to tax quarter ending deficiency sec_6651 a sec_6653 a date dollar_figure dollar_figure dollar_figure date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number total big_number big_number big_number all section references are to the internal_revenue_code in effect for and and all rule references are to the tax_court rules_of_practice and procedure unless otherwise noted after concessions the court must decide whether petitioner gifted coal uranium oil_and_gas leases collec-- tively mineral leases or overriding_royalty interests ’ to his wife if so the value of such gifts and whether peti- tioner is liable for additions to tax for not filing federal gift_tax returns and for negligently or intentionally disregarding the applicable rules and regulations petitioner concedes that he made completed gifts of overriding royalties to trusts for the benefit of his children the parties do not agree however on royalty values for purposes of computing the gift_tax findings_of_fact we incorporate in this opinion the parties’ stipulation of facts stipulation of settled issues and exhibits petitioner ‘an overriding_royalty represents the right to a fraction or percentage of the lessee's share of the minerals removed as distinguished from the royalty interest retained by the lessor see william meyers manual of oil_and_gas terms 9th ed who resided in englewood colorado when he petitioned the court did not file federal gift_tax returns for the periods under consideration petitioner is a professional petroleum engineer in he started a consulting practice in petroleum and geophysical engineering called jack grynberg associates jga four years later he married celeste grynberg mrs grynberg they have three children shortly after their marriage mrs grynberg contributed dollar_figure and several stocks to the business which petitioner used to convert the consulting firm to an independent oil_and_gas operation doing business as jga from through at least the periods in issue the grynbergs did not file forms u s partnership return of income or have a written partnership_agreement the couple began acquiring federal mineral leases in mainly by participating ina lottery conducted by the bureau of land management of the u s department of the interior under this system the federal government leased the mineral rights of its lands in a public drawing each person wishing to obtain a lease had to complete an application form and pay a filing fee no person however could lease more than big_number acres of federal land in each state except alaska although each applicant was limited to one application per lease spouses could q4e- apply simultaneously for the same parcel to increase their chances of winning it because mrs grynberg was not versed in matters of oil_and_gas leasing-she was a psychiatric social worker by profession- petitioner invariably handled the business of jga with the help of employees acting on behalf of jga petitioner selected the leases on which to file applications the employees then prepared and filed them under petitioner’s or his wife’s name if peti- tioner deemed a lease particularly valuable he would instruct the staff to file two applications for it one in each name under the federal lottery system both petitioner and mrs grynberg won leases all of which were similarly managed by jga jga maintained one operating bank account on which the grynbergs were signatories any income and expenses attributable to the leases were deposited into and paid out of that account the sale proceeds of any leases were also transferred to the operating account except for and the grynbergs have filed joint federal_income_tax returns since reporting the income and expenses of jga on schedules c profit or loss from business during the quarters at issue petitioner transferred mineral leases and overriding royalties collectively mineral_interests to his wife in an attempt to place the property beyond the reach of a plaintiff class suing petitioner see danzig v jack --- - grynberg associates cal rptr ct app the danzig case the story of that litigation began more than years ago when petitioner publicly offered limited_partnership interests in an oil exploration partnership in which jga was the general_partner a dispute arose between the limited partners and the grynbergs regarding mismanagement of the partnership and the status of certain oil_and_gas leases belonging to the grynbergs that jga purportedly contributed to the partnership while the couple intended that title to the oil_and_gas leases would revert to their possession when the partnership terminated the limited partners were led to believe that the leases were distributable assets of the partnership the danzig case in date the limited partners filed a class action in the superior court of california alameda county superior court against jga and the grynbergs alleging breach of fiduciary duty and fraud and seeking rescission of their limited_partnership agreements within weeks of commencing suit the plaintiffs filed notices of lis pendens in local recording offices to warn prospective purchasers that title to the oil_and_gas leases was in dispute and subject_to the outcome of the litigation the danzig case was finally brought to trial in date in date the superior court filed its notice of -- - intended decision that the class was entitled to rescission and compensatory and punitive_damages judgment was entered against petitioner on date for dollar_figure to create a lien on his property the plaintiffs sometimes called the danzig claimants filed transcripts of the judgment in various counties in which petitioner owned real_estate judgment liens shortly after the superior court issued its notice of intention the plaintiffs discovered that petitioner had been transferring mineral_interests to his wife since the trial in the danzig case had ended in what they called a consistent pattern of transfers designed to make enforcement of the california judgment extremely difficult the plaintiffs motioned the superior court to amend its judgment to include mrs grynberg relieving the plaintiffs of the burden and expense of litigating fraudulent conveyance actions on date the superior court granted the motion nunc_pro_tunc and entered judgment against mrs grynberg for dollar_figure the danzig case generated many motions and appeals in what had become a bitterly contested action on date before the class members could collect on the judgment the grynbergs each filed a chapter petition for reorganization in the u s bankruptcy court for the district of colorado the dollar amounts are rounded to the nearest dollar bankruptcy court granted the grynbergs leave to proceed with their appeal of the superior court’s judgment that appeal however was ultimately unsuccessful the california court of appeal affirmed the judgment and the u s supreme court denied certiorari in his bankruptcy filings petitioner listed his intrafamily transfers of mineral_interests made in the preceding year and named the united_states as a disputed creditor for gift_taxes petitioner never filed federal gift_tax returns on these trans- fers contending that they were not taxable_gifts throughout the bankruptcy proceedings the court observed many times that although mrs grynberg claims an interest in the lease petitioner also asserts a contingent beneficial_interest in the lease in date the court approved a joint plan_of_reorganization and treated the couple’s property as common assets from which all liabilities would be paid the danzig claimants eventually received the full amount of their judgment against the grynbergs plus accrued interest as required_by_law the grynbergs filed separate federal_income_tax returns for calendar years and the years in which they were in bankruptcy on their separate schedules c attached thereto they divided the income and expenses of jga ‘petitioner now concedes that his assignments of overriding royalties to his children’s trusts were completed gifts subject_to tax --- - equally whether or not any asset was titled in the name of one or the other spouse the mineral leases the nearly mineral leases involved here all of which petitioner acguired during marriage covered lands located in colorado michigan mississippi montana north dakota oklahoma utah wyoming and in the community_property states of arizona and new mexico the leased lands were not in active production when petitioner assigned his leasehold or overriding_royalty interests to mrs grynberg none of the properties was connected to a pipeline and on only one or two had wells been drilled hence the properties’ values for the most part were speculative given the then-undeveloped state of the leases petitioner feared that the danzig claimants would seize them sell them on foreclosure for nominal prices far below their supposed future values and hold petitioner liable for the deficiency in an effort to prevent such conduct and acting on hiss own initiative petitioner launched his series of assignments to mrs grynberg which he duly recorded and for which she paid nothing at his office however petitioner kept blank assignment forms bearing his wife’s signature as asssignor permitting retransfer of the mineral_interests to himself - - in the statutory notice respondent treated petitioner’s intrafamily transfers as gifts valued at dollar_figure before trial the parties agreed to have an arbitration panel decide the value of these interests at the time of transfer without regard to any encumbrances on the properties the parties have called upon this court to decide whether and if so by how much adverse claims of title would affect the panel’s appraisals of value the panel made up of two partisan arbitrators who chose a third neutral one fixed the unencumbered values of these interests at dollar_figure ie the mineral leases transferred to mrs grynberg were dollar_figure the overriding royalties assigned to the children’s trusts were dollar_figure and the overriding royalties assigned to his wife were dollar_figure approximately percent of the total value of mineral_interests assigned was subject_to judgment liens or 1is pendens opinion the spousal assignments the first issue is whether any of the transfers to mrs grynberg were gifts giving rise to federal gift_taxes we note that the transfers took place before the advent of the unlimited_marital_deduction under sec_2523 as amended and in effect currently the economic_recovery_tax_act_of_1981 publaw_97_34 b 95_stat_172 broadened the gift_tax marital continued - sec_2501 imposes a tax on individuals who directly or indirectly transfer property by gift see sec_2511l a in order for the transfer to be complete however the donor must surrender dominion and control of the property see 308_us_39 288_us_280 sec_25_2511-2 gift_tax regs in evaluating whether a donor has made a gift we look to the objective facts of the transfer and the circumstances under which it is made sec_25_2511-1 gift_tax regs bearing in mind that petitioner carries the burden_of_proof see rule a petitioner advances four arguments as to why he is not subject_to gift_taxes he first claims that jga a joint_venture owned all the leases such that neither spouse could have given them to anyone without the other’s consent he reasons further that since the couple treated the mineral leases as jointly owned following his purported assignments no gifts were made petitioner’s second argument rests on the premise that he and mrs grynberg owned some of the mineral leases in community he claims that he did not convert community into separate_property when he assigned his one-half interest in the leases to continued deduction to make interspousal transfers fully deductible effective for tax years beginning after date his wife because both of them continuously held the properties jointly in any event he argues next mrs grynberg’s signature on blank assignment forms proves that he reserved the power_to_revoke the transfers at any time rendering the conveyances incomplete for gift_tax purposes and finally petitioner alleges that even if he gifted the properties they had no realistic values because the danzig case cast a cloud on title respondent claims that although petitioner intended by his actions to defraud the danzig claimants his act of executing and recording the assignments in mrs grynberg’s name ipso facto created gifts in asserting that the evidence is insufficient to prove the existence of blank assignment forms respondent concludes that petitioner relinquished his entire_interest in the properties to his wife and that consequently mrs grynberg could have done what she wanted with the leases and overrides lastly respondent maintains that the gross value of the mineral_interests should not be reduced by any debt encumbering the properties because a willing buyer with knowledge of relevant facts would know that the danzig plaintiffs would not stand in the way of a purchase which would pay them full value we reject respondent’s contentions and hold that petitioner did not make gifts of mineral_interests to his wife often state law affects the tax treatment of a transaction see eg 309_us_78 state law creates legal rights in property and federal_law controls the taxation of those rights 300_us_5 5_tc_726 indeed notwithstanding that petitioner acquired leases of federal lands we refer to state law in our analysis of whether he surrendered ownership of his interests see 384_us_63 applying state law in a dispute between private parties involving assignments of federal oil_and_gas leases the mineral leases covered lands in different states fortunately the law of these states is substantially the same on the issues framed here under each state’s law a mineral lease is considered realty thus under traditional choice of law principles the law of the situs state governs questions of valid see arizona state real_estate dept v american standard gas oil leasing serv inc p 2d ariz ct app hagood v heckers p 2d colo jaenicke v david- son n w mich bailey v federal land bank so 2d miss stokes v tutvet p 2d mont state ex rel rausch v amerada petroleum corp n w 2d n d bolack v hedges p 2d n m harris v tucker p okla chase v morgan p 2d utah hageman pond inc v clark p 2d wyo most states which classify a mineral lease as real_property also treat an overriding_royalty as an interest in land see williams meyers oil_and_gas law sec_418 pincite property transfers see restatement conflict of law sec_2d sec_223 when petitioner assigned his mineral_interests to mrs grynberg fraudulent transfer statutes existed under prior enactments in all states see eg colo rev stat sec every conveyance or assignment in writing of any interest in lands made with the intent to hinder delay or defraud creditors or other persons of their lawful suits damages debts or demands shall be void the object of these laws is to protect creditors by invalidating transfers that would otherwise render the debtors’ assets unreachable the parties have stipulated that petitioner’s sole purpose in making the transfers was to prevent the danzig claimants from gaining possession of those assets as far as form of the transfers is concerned it is true that they were effected by proper deeds title to the mineral_interests was indeed in mrs grynberg’s name our concern however lies not with see also ariz rev stat sec repealed in and replaced with the uniform fraudulent transfer act ufta mich comp laws sec miss code ann sec mont code ann sec repealed in with adoption of ufta n m stat ann sec michie repealed in with adoption of ufta n d cent code sec repealed in with adoption of ufta okla stat tit sec_105 repealed in with adoption of ufta utah code ann sec repealed in with adoption of ufta wyo stat ann sec michie - refinements of title but with the realities of ownership 281_us_376 see also 945_f2d_359 10th cir s ubstance over form analysis applies to gift_tax as well as to income_tax cases 393_f2d_972 estate of murphy v commissioner tcmemo_1990_472 as judgment creditors the danzig claimants could have brought suits in all states to have these transfers set_aside instead as an alternative remedy they sought and obtained a money judgment against mrs grynberg the transferee in so doing the danzig claimants suffered no harm from the convey- ances once more they could look to the assigned properties as a source of payment hence by relegating his creditors to mrs grynberg for satisfaction of their claims against him petitioner continued to enjoy the mineral_interests and as we have noted above congress does not treat as taxable_gifts trans-- fers of property where the donor has not fully parted with his interest therein see estate of sanford v commissioner u s pincite sec_25_2511-2 gift_tax regs this court made a similar ruling in 23_tc_182 there the taxpayer transferred property in trust the income of which was distributable to her in the discretion of the trustees motivated by fear that the -- - italian government would seize her assets following her marriage to an italian citizen she created the trust to protect her property against confiscation on a federal gift_tax_return she reported as a gift the value of the assets transferred less a retained_life_estate the commissioner determined that she made a gift of the entire trust fund since she reserved only an expectancy of income we rejected the latter contention and held that the taxpayer properly deducted the value of a life_estate because under state law her creditors could reach the maximum amount of the trust income reasoning that the taxpayer could borrow money and then relegate her creditors to the trust for repayment we noted that she obtained the enjoyment and economic benefit of the full amount of the trust income id pincite the facts in this case require a similar conclusion under state law the danzig claimants had several options to recover the assets transferred as their form of relief they sought a money judgment against the transferee permitting them to reach the mineral_interests thus like the taxpayer in paolozzi v commissioner supra petitioner continued to enjoy those interests by forcing his creditors to look to the donee for settlement of their claims in these circumstances it is apparent that petitioner did not surrender such dominion and control_over the properties as to result in taxable_gifts -- - notwithstanding our belief that petitioner did not make gifts of mineral_interests to his wife we need not rest our opinion solely on that ground petitioner asserts and we agree that mrs grynberg signed assignment forms in blank so that petitioner could revest himself with title to the mineral_interests at trial respondent challenged the existence of such forms on the grounds that petitioner failed to mention them to a revenue_agent during the audit process this allegation which calls into question petitioner’s credibility is unfounded petitioner who appeared as a forthright and sincere witness did his best to recall and describe events as they occurred and candidly acknowledged the occasional failure of memory we are convinced that his testimony regarding the existence of blank assignment forms as corroborated by three former employees of jga was truthful indeed respondent offered no evidence that in any way contradicted petitioner’s testimony petitioner’s decision to have mrs grynberg sign assignment forms in blank is yet another manifestation of his control_over the mineral_interests these forms which gave petitioner power to divest his wife of the properties rendered the transfers incomplete for the law is settled that a gift with power in the donor to revoke it is not a gift subject_to the gift_tax see 318_us_176 308_us_39 288_us_280 4_tc_179 sec_25_2511-2 gift_tax regs in light of our holding we decline to address petitioner’s alternative arguments regarding joint or community ownership of the mineral leases gifts to trusts petitioner concedes that he made completed gifts of over- riding royalties to trusts for the benefit of his children the parties disagree however on the value of those gifts ’ see sec_2512 if the gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift although an arbitration panel fixed the unencumbered fair_market_value of these interests at dollar_figure disagreement continues over whether the amount of the gifts should be reduced to reflect encumbrances on the underlying leases or petitioner’s involvement in the danzig case petitioner claims that the overrides had little or no value when he transferred them to the trusts because he conveyed less than a good and marketable title respondent maintains that petitioner made a gift of their gross value or dollar_figure with no discount on account of the danzig case or any judgment liens or ‘generally the standard of valuation for federal gift_tax purposes is fair_market_value ie the price at which property would change hands between a willing buyer and a willing seller both having reasonable knowledge of relevant facts and neither being compelled to trade see 411_us_546 sec_25_2512-1 gift_tax regs -- - lis pendens on the underlying leases to support his position each party proffered the testimony of expert witnesses we will not however decide the value of the overrides for gift_tax purposes in this case any gift_tax payable on petitioner’s overriding_royalty assignments would be fully absorbed by his unified_credit as petitioner made no taxable_gifts prior to the ones he concedes here accordingly whether the value of petitioner’s gifts is dollar_figure as respondent contends or zero as petitioner contends the result is the same the deficiency as redetermined for the quarters in issue is zero although the correct value of the overrides continues to divide the parties and may be the subject of future litigation this issue has absolutely no impact on the years before us our decision of no deficiency will be the same in any event indeed as the court has previously noted a decision of no deficiency x provides a complete victory for petitioner a continuation of the proceedings ‘cannot affect the result as to the thing in issue’ and can add nothing other than an advisory opinion sthe tax reform act of publaw_94_455 b 90_stat_1849 created the unified_credit which applies directly against estate_and_gift_taxes see sec_2010 sec_2505 the credit_amount in was dollar_figure offsetting dollar_figure of taxable transfers see sec_2001 sec_2502 sec_2505 under a phase-in schedule the credit increased to dollar_figure in see sec_2505 and b - - 64_tc_589 quoting 149_us_308 accordingly we conclude that petitioner is liable for no gift_taxes on his transfers of overriding royalties to the children’s trusts and that moreover he made no taxable_gifts of mineral_interests to his wife our ruling renders moot respondent’s determination that petitioner is liable for additions to tax under sec_6651 and a to reflect the foregoing decision will be entered for petitioner
